Exhibit 10.1
UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.

     
Written Agreement by and between
   
 
  Docket No. 10-243-WA/RB-HC
COMMUNITY SHORES BANK
CORPORATION
   
Muskegon, Michigan
   
 
   
and
   
 
   
FEDERAL RESERVE BANK OF
CHICAGO
   
Chicago, Illinois
   

     WHEREAS, Community Shores Bank Corporation, Muskegon, Michigan (“Community
Shores”), a registered bank holding company, owns and controls Community Shores
Bank, Muskegon, Michigan (“Bank”), a state-chartered nonmember bank, and various
nonbank subsidiaries;
     WHEREAS, it is the common goal of Community Shores and the Federal Reserve
Bank of Chicago (the “Reserve Bank”) to maintain the financial soundness of
Community Shores so that Community Shores may serve as a source of strength to
the Bank;
     WHEREAS, Community Shores and the Reserve Bank have mutually agreed to
enter into this Written Agreement (the “Agreement”); and
     WHEREAS, on December 15, 2010, the board of directors of Community Shores,
at a duly constituted meeting, adopted a resolution authorizing and directing
Heather D.

 



--------------------------------------------------------------------------------



 



Brolick to enter into this Agreement on behalf of Community Shores, and
consenting to compliance with each and every provision of this Agreement by
Community Shores and its institution-affiliated parties, as defined in sections
3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as amended (the “FDI
Act”)(12 U.S.C. §§ 1813(u) and 1818(b)(3)).
     NOW, THEREFORE, Community Shores and the Reserve Bank agree as follows:
Source of Strength
     1. The board of directors of Community Shores shall take appropriate steps
to fully utilize Community Shores’ financial and managerial resources, pursuant
to section 225.4(a) of Regulation Y of the Board of Governors of the Federal
Reserve System (the “Board of Governors”)(12 C.F.R. § 225.4(a)), to serve as a
source of strength to the Bank, including, but not limited to, taking steps to
ensure that the Bank complies with the Consent Order entered into with the
Federal Deposit Insurance Corporation (“FDIC”) and the Michigan Office of
Financial and Insurance Regulation on September 2, 2010, and any other
supervisory action taken by the Bank’s federal or state regulator.
Dividends and Distributions
     2. (a) Community Shores shall not declare or pay any dividends without the
prior written approval of the Reserve Bank and the Director of the Division of
Banking Supervision and Regulation of the Board of Governors (the “Director”).

 



--------------------------------------------------------------------------------



 



          (b) Community Shores shall not directly or indirectly take dividends
or any other form of payment representing a reduction in capital from the Bank
without the prior written approval of the Reserve Bank.
          (c) Community Shores and its nonbank subsidiaries shall not make any
distributions of interest, principal, or other sums on subordinated debentures
or trust preferred securities without the prior written approval of the Reserve
Bank and the Director.
          (d) All requests for prior approval shall be received by the Reserve
Bank at least 30 days prior to the proposed dividend declaration date, proposed
distribution on subordinated debentures, or required notice of deferral on trust
preferred securities. All requests shall contain, at a minimum, current and
projected information on Community Shores’ capital, earnings, and cash flow; the
Bank’s capital, asset quality, earnings, and allowance for loan and lease
losses; and identification of the sources of funds for the proposed payment. For
requests to declare or pay dividends, Community Shores must also demonstrate
that the requested declaration or payment of dividends is consistent with the
Board of Governors’ Policy Statement on the Payment of Cash Dividends by State
Member Banks and Bank Holding Companies, dated November 14, 1985 (Federal
Reserve Regulatory Service, 4-877 at page 4-323).
Debt and Stock Redemption
     3. (a) Community Shores shall not, directly or indirectly, incur, increase,
or guarantee any debt without the prior written approval of the Reserve Bank.
All requests for prior written approval shall contain, but not be limited to, a
statement regarding the purpose of the debt, the terms of the debt, the planned
source(s) for debt

 



--------------------------------------------------------------------------------



 



repayment, and an analysis of the cash flow resources available to meet such
debt repayment.
          (b) Community Shores shall not, directly or indirectly, purchase or
redeem any shares of its stock without the prior written approval of the Reserve
Bank.
Cash Flow Projections
     4. Within 30 days of this Agreement, Community Shores shall submit to the
Reserve Bank a written statement of its planned sources and uses of cash for
debt service, operating expenses, and other purposes (“Cash Flow Projection”)
for the first full calendar quarter following the date of this Agreement. For
each subsequent calendar quarter, Community Shores shall submit to the Reserve
Bank a Cash Flow Projection for that calendar quarter at least thirty days prior
to the beginning of that quarter.
Affiliate Transactions
     5. (a) Community Shores shall take all necessary actions to ensure that the
Bank complies with sections 23A and 23B of the Federal Reserve Act and
Regulation W of the Board of Governors (12 C.F.R. Part 223) in all transactions
between the Bank and its affiliates, including, but not limited to, Community
Shores and its nonbank subsidiaries.
          (b) Community Shores and its nonbank subsidiaries shall not cause the
Bank to violate any provision of sections 23A and 23B of the Federal Reserve Act
or Regulation W of the Board of Governors.
Compliance with Laws and Regulations
     6. (a) In appointing any new director or senior executive officer, or
changing the responsibilities of any senior executive officer so that the
officer would

 



--------------------------------------------------------------------------------



 



assume a different senior executive officer position, Community Shores shall
comply with the notice provisions of section 32 of the FDI Act (12 U.S.C. §
1831i) and Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§
225.71 et seq.).
          (b) Community Shores shall comply with the restrictions on
indemnification and severance payments of section 18(k) of the FDI Act (12
U.S.C. § 1828(k)) and Part 359 of the FDIC’s regulations (12 C.F.R. Part 359).
Progress Reports
     7. Within 30 days after the end of each calendar quarter following the date
of this Agreement, the board of directors shall submit to the Reserve Bank
written progress reports detailing the form and manner of all actions taken to
secure compliance with the provisions of this Agreement and the results thereof,
and a parent company only balance sheet, income statement, and, as applicable,
report of changes in stockholders’ equity.
Communications
     8. All communications regarding this Agreement shall be sent to:

  (a)   Mr. Joseph J. Turk
Assistant Vice President
Federal Reserve Bank of Chicago
230 South LaSalle Street
Chicago, Illinois 60604     (b)   Ms. Heather D. Brolick
President and CEO
Community Shores Bank Corporation
1030 West Norton Avenue
Muskegon, Michigan 49441

 



--------------------------------------------------------------------------------



 



Miscellaneous
     9. Notwithstanding any provision of this Agreement, the Reserve Bank may,
in its sole discretion, grant written extensions of time to Community Shores to
comply with any provision of this Agreement.
     10. The provisions of this Agreement shall be binding upon Community Shores
and its institution-affiliated parties, in their capacities as such, and their
successors and assigns.
     11. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank.
     12. The provisions of this Agreement shall not bar, estop, or otherwise
prevent the Board of Governors, the Reserve Bank, or any other federal or state
agency from taking any other action affecting Community Shores, the Bank, any
nonbank subsidiaries of Community Shores, or any of their current or former
institution-affiliated parties and their successors and assigns.
     13. Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this
Agreement is enforceable by the Board of Governors under section 8 of the FDI
Act (12 U.S.C. § 1818).
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the 16th day of December, 2010.

                      COMMUNITY SHORES BANK CORPORATION       FEDERAL RESERVE
BANK OF CHICAGO    
 
                   
By:
  /s/ Heather D. Brolick       By:   /s/ Mark H. Kawa    
 
                   
 
  Heather D. Brolick           Mark H. Kawa    

 